            Case 5:16-cv-00121-gwc Document 92 Filed 01/06/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF VERMONT
________________________________________________________________________

JONATHAN A. BLOOM,

                              Plaintiff,

       v.                                                    Civil No. 5:16-cv-121

ALEX AZAR,
Secretary, United States Department of Health
and Human Services,

                        Defendant.
______________________________________________________________________________

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff Jonathan A. Bloom and Defendant Alex M. Azar II, Secretary of the United

States Department of Health and Human Services, by and through their respective counsel,

pursuant to F.R.C.P. 41(a), stipulate that this action and all claims and counterclaims that were or

could have been asserted by either party are hereby dismissed with prejudice, with each party to

bear its own costs and attorneys’ fees in accordance with the Settlement Agreement executed by

the parties on Jan 5, 2021.

       This Stipulation may be entered with the Clerk of the Court without further notice.

       Dated at Burlington, Vermont this 6th day of January, 2021.

                                                     JONATHAN A. BLOOM


                                              By:    /s/ Debra M. Parrish
                                                     Debra M. Parrish, Esq. (pro hac vice)
                                                     Bridget M. Noonan, Esq. (pro hac vice)
                                                     PARRISH LAW OFFICES
                                                     788 Washington Road
                                                     Pittsburgh, PA 15228
                                                     debbie@dparrishlaw.com
                                                     bridget@dparrishlaw.com
Case 5:16-cv-00121-gwc Document 92 Filed 01/06/21 Page 2 of 2




                           By:    /s/ Alexandrea L. Nelson
                                  Alexandrea L. Nelson, Esq.
                                  SHEEHEY FURLONG & BEHM P.C.
                                  30 Main Street, 6th Floor
                                  P.O. Box 66
                                  Burlington, VT 05402-0066
                                  (802) 864-9891
                                  anelson@sheeheyvt.com

                                  ALEX AZAR


                           By:    /s/ Melissa A.D. Ranaldo
                                  Melissa A.D. Ranaldo
                                  Assistant U.S. Attorney
                                  United States Attorney’s Office
                                  P.O. Box 570
                                  Burlington, VT 05402-0570
                                  (802)-951-6725
                                  Melissa.Ranaldo@usdoj.gov




                              2
